DETAILED ACTION – ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Claim Objections/Rejections
All rejections pertaining to claims 19, 27-28 and 31-39 are moot because the claims were cancelled in the amendments filed on 9/13/21.
The objections to claim 27 for informalities are hereby withdrawn in view of the claim amendments filed on 9/13/21.
The rejections of:
Claims 19, 31 and 33-39 under 35 U.S.C. 103 as being unpatentable over Karp et al. (US 2012/0208172; published: Aug. 16, 2012; in IDS dated 11/29/18), in view of Anderson et al. (Adv. Drug Del. Rev. 1997, 28, 5-24; in IDS dated 11/29/18); and
Claims 18, 20, 22-26 and 28-30 under 35 U.S.C. 103 as being unpatentable over Karp et al. (US 2012/0208172; published: Aug. 16, 2012; in IDS dated 11/29/18), in view of Anderson et al. (Adv. Drug Del. Rev. 1997, 28, 5-24; in IDS dated 11/29/18) as applied to claims 19, 31 
are hereby withdrawn in view of the amendments filed on 9/13/21; specifically, by incorporating the allowable subject matter that the Examiner suggested in the previous Office action.

Election/Restrictions
Claims 18, 20, 22-26 and 29-30 are allowable. The election of species of dorsomorphin (claim 20; excluding claim 21), as set forth in the Office action mailed on 12/30/20, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The election of species is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claim 21, directed to other species of the BMP I inhibitor are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Wayne Rupert on 12/14/20.
The application has been amended as follows: 
Claims 43-56 are canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As indicated in the previous Office action, the closest prior art, Karp et al. (US 2012/0208172; of record), teach that the BMP antagonist can be administered to the subject in a sustained release formulation, or can be delivered by a pump or an implantable device, or by a carrier such as polymers, wherein the BMP antagonist is dorsomorphin ([0013], [0051] and [0057]). Karp et al. teach that the antagonist of BMP signaling can be administered to the subject in conjunction with an acceptable pharmaceutical carrier as part of a pharmaceutical composition ([0058]). Karp et al. teach a composition comprising a liver, a part of a liver, or hepatocytes, said composition further comprising an antagonist; wherein said antagonist is, for example, dorsomorphin, and wherein said liver, part of a liver, or hepatocytes is/are not located within the human or animal body (claim 29). Mesenchymal stem cells are in the adult 
The prior art is free of any teaching or suggestion of the claimed composition, wherein it further comprises chondrocytes in combination with the BMP I inhibitor-loaded microparticles.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As indicated by the Examiner in the interview with the Attorney of Record, Wayne Rupert, newly added independent claims 43 and 48 would be rejected in a 103 over US 2016/0083690 (priority date: 4/10/13), which teaches PCL microparticles + MSC (see entire reference; e.g., claim 21), and US 2009/0274712, which teaches why one of ordinary skill in the art would add noggin or gremlin (BMP-I inhibitor) for tissue engineering (see entire reference; e.g., [0024]). Independent claim 53 would be rejected in a 103 over the abovementioned references, and further in view of US 2013/0108594, which teaches the combination of MSC and stents.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617